ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
North Wind, Inc.                             )      ASBCA No. 61273
                                             )
Under Contract No. W9128F-13-D-0007          )

APPEARANCE FOR THE APPELLANT:                       Raymond A. Peters, Esq.
                                                     General Counsel

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Anna D. Ross, Esq.
                                                     Assistant District Counsel
                                                     U.S. Army Engineer District, Seattle

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 19 September 2017




                                                  1\.dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract App~als in ASBCA No. 61273, Appeal of North Wind, Inc.,
rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals